SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 1, 2010 COLUMBUS NETWORKS CORPORATION (Exact name of registrant as specified in its charter) Nevada 0-27953 98-0187538 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 12400 Hwy. 71 West Suite 350-419 Austin, Texas78738 (Address of principal executive office) Issuer's telephone number:512.263.9980 Section 5Corporate Governance and Management Item 5.02Departure of Director On May 1, 2010, Director Wallace Nesbitt resigned from the Board of Directors of Columbus Networks Corporation.In resigning, Mr. Nesbitt did not express any disagreement with the Companyon any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Columbus Networks Corporation Date:May 19, 2010 /s/ James Nunes James Nunes, President
